            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 1 of 13



                                                            THE HONORABLE RICHARD A. JONES
 1

 2
 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
     KIMBERLY ANN JOHNSON,                          )
 9                                                  )       Case No. 2:18-cv-001678 RAJ
                     Plaintiff,                     )
10                                                  )   PLAINTIFF'S MOTION FOR
11   v.                                             )   PARTIAL SUMMARY JUDGMENT
                                                    )
12   ALBERTSONS, LLC                                )   Noted: December 20,2019
                                                    )
13                   Defendants.                    )
                                                    )
14

15                                          I. INTRODUCTION

16           Plaintiff, Kim Johnson, filed suit in Washington State Court on or about October 18,
17
     2018. In relevant part she alleged that she was terminated from employment because of her
18
     gender and/or in retaliation for having complained about gender discrimination. Plaintiff alleges
19
     a violation ofthe Washington Law Against Discrimination, RCW 69.60 et. seq., and Title VII of
20

21   the 1964 Civil Rights Act. DKT 1. Ms. Johnson seeks compensatory and punitive damages.

22           Plaintiff seeks summary judgment on the following affirmative defenses: failure to state a

23   claim upon which relief may be granted; statute of limitations; after acquired evidence; that
24
     Plaintiff failed to file a timely EEOC charge and/or failed to file suit within 90 days thereafter;
25
     that Plaintiffs suit is inconsistent with or exceeds the scope ofthe EEOC charge; that liability
26
     PLAlNTIFF'S MOTION FOR PARTIAL
                                                                               JEFFREY NEEDLE
     SUMMARY JUDGMENT - 1                                                          ATTORNEY AT LAW
                                                                            705 SECOND AVENUll, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
                                                                            (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 2 of 13



     cannot be imputed to Albertsons because the alleged wrongful acts were outside the scope of
 1

 2   employment and not ratified; that liability cannot be imputed to Albertsons because any wrongful

 3   acts were intervening or superceding events; and that Albertsons cannot be liable for punitive

 4   damages because the decision was not sufficiently high in the corporate hierarchy.
 5
             Albertsons has failed to provide any discovery on any ofthese affirmative defenses.
 6
     Despite their prior assertion that it would dismiss affirmative defenses without factual support,
 7
     they have explicitly declin,ed to do so. Albertsons has therefore multiplied the expense and costs
 8

 9   required to litigate this case. These affirmative defenses are frivolous and the Court should

10   dismiss them.

11           Plaintiff's counsel and defense counsel consulted on November 22,2019 concerning the
12
     necessity of bringing this motion. Plaintiff listed all ofthe affirmative defenses which would be
13
     subject to a summary judgment motion, and defense counsel declined to strike any ofthem "at
14

15   this time." Needle Dec. at 2.

16          Trial is scheduled for Febmary 24,2020. The discovery cut-off date was October 28,

17   2019. The dispositive motion cut-off date is November 26,2019.
18
                                      II. STATEMENT OF FACTS
19
     A. Background.
20
            Kim Johnson was hired by Albertso,ns in 1983 when she was sixteen years old. She
21

22   thereafter worked continuously for Albertsons until her termination from employment on April 7,

23   2018. When Ms. Johnson started working for Albertsons she was employed as a Bakery Sales
24
     ClerIc Ex. 1, Johnson Dep., 18:16-18. When she was tenninated from employment she was
25
     employed as a District Manager with responsibility for the operation of21 Albertsons/Safeway
26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT·· 2                                                     JEFFREY NEEDLE
                                                                                  ATIORNEY AT LAW
                                                                           705 SEOOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASHINGTON 98104
                                                                           (206) 447-1560 fa;< (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 3 of 13



     stores. Robert Backus is employed as Senior Vice President of Operations. Ex. 2, Backus Dep.,
 1

 2   4:7-19. He made the recommendation to terminate Ms. Johnson's employment to Karl Schroeder

 3   and Susan Morris. Backus Dep. 306:15-24. Mr. Schroeder is employed as President ofthe

 4   Seattle Division. Ex. 3, Schroeder Dep. 8:1-10:2l. Ms. Morris is currently employed as the EVP
 5
     and Chief Operations Officer. Ex. 4, Morris Dep., 6: 19-20. Mr. Schroeder made the decision to
 6
     terminate Ms. Johnson after confirming with his boss, Ms. Morris. At the time, Ms. Morris was
 7
     employed as the Executive V.P. of Retail Operations for the West. Morris Dep., 7:12-18.
 8

 9   B. Procedural History.

10           On or about October 24, 2018 Plaintiff filed suit in King County Superior Court, DKT 1.
11   The Defendant removed the case to federal court on November 20,2018. DKT 7. The
12
     Defendant filed its Answer on November 26,2018. DKT 7. The Defendant has raised numerous
13
     defenses which it characterizes as "affirmative defenses."
14

15           Plaintiff served its first discovery request seeking in detail all facts upon which the

16   Defendant relied upon in support of its affirmative defenses on December 14, 2018. Ex. 5,

17   Interrog 9, 10, RPD 20, 2l. In its response ofJanuary 28,2019, the Defendant asserted
18
     objections and provided no information but stated: "Discovery is ongoing. Upon request and
19
     after having conducted discovery in this case, Albertsons will' withdraw those affirmative
20
     defenses that are unsupported by the facts revealed in pre-trial discovery and investigation,
21

22   should there be any." Ex. 6, Interrog 9, 10, RPD 20, 2l.

23          In a letter dated Febmary 13, 2019, Plaintiff explained that the Defendant repeatedly
24
     states that it will produce documents without waiving its stated objection. Plaintiffinsisted that
25
     "[t]he Defendant must confirm that it is not withholding documents or information based upon
26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 3                                                       JEFFREY NEEDLE
                                                                                    ATTORNEY AT LAW
                                                                             705 SECDND AVENUE, SUJ1E 1050
                                                                              SEATTLE, WA~J-llNGTON 98104
                                                                             (206) 447-1560 fax (206) 447-1523
              Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 4 of 13




 1   the stated objection. If the Defendant does withhold otherwise responsive information, the
 2   Defendant must specifically state which discovery request and which objection. Without a
 3
     confinnation that no infonnation is being withheld Plaintiff will have no choice but to challenge
 4
     the related objections to obtain all responsive information." Ex. 7, pg 1. In that same letter,
 5

 6   Plaintiff also explained she cannot possibly defend against the asserted affirmative defenses

 7   unless she knows the factual basis for those defenses. Ex. 7, pg. 3. Plaintiff received from

 8   defense counsel, Krista Hardwick, the requested assurance that the Defendant was not
 9
     withholding any information based upon an objection. Needle Declaration, at 3.
10
              Having still received no discovery related to any of the defendant's affinnative defenses,
11
     on June 21,2019, Plaintiff wrote again to defense counsel and explained "[i]t is entirely unclear
12

13   which ofthe Defendant's affinnative defenses will be asserted and upon what facts it relies upon.

14   Quite simply, we cannot wait until the Defendant decides it wants to respond to this discovery
15   request." Ex. 8, page 3. Having still received no discovery related to affirmative defenses, on
16
     July 18, 2019 Plaintiff counsel again wrote to defense counsel and explained:
17
              We also discussed the Defendant's failure to produce any discovery relevant to
18            your affirmative defenses. We have asked for the discovery repeatedly and
19
              repeatedly been told that at the conclusion of discovery you will make a judgment
              about whether there was a sufficient basis for the affirrnative defense and dismiss
20            those without an evidentiary basis. As stated during the conference, Plaintiff does
              not have to wait until the close of discovery or the date for expert disclosures. We
21            have the right to defend your affirmative defenses and conduct additional
              discovery as needed. It is our position that Plaintiff has a right to whatever
22
              responsive facts and/or documents are now in your possession. You disagreed.
23
     Ex. 9.
24                                            III. ARGUMENT
25
              With exception of the failure to mitigate affirmative defense, the Defendant has provided
26
     PLAINTIFF'S MOTION FOR PARTIAL                                              JEFFREY NEEDLE
                                                                                    AnORNEY AT LAW
     SUMMARY JUDGMENT - 4
                                                                             705 SECOND AVENUE, SUI1E 1050
                                                                               SEATTLE, WASflINGTON 98104
                                                                             (206) 447-1560 fa.x (206) 447··1523
             Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 5 of 13



     no discovery for any of its so-called affirmative defenses that are the subject of this motion.
 1

 2   Needle Declaration, at 4. Not surprisingly, the Defendant has withdrawn none of its defenses

 3   despite having produced no discovery and the lack of any factual support. The Defendant's bad

 4   faith is conspicuous.
 5
     A. Summary Judgment Standard.
 6
             The legal standard applied to a motion for summary judgment is well-established.
 7
     Summary judgment is appropriate when there is no genuine issue as to any material fact, and the
 8

 9   moving party is entitled to judgment as a matter oflaw. Fed. R. Civ. P. 56(a); Addisu v. Fred

10   Meyer, I~c., 198 F.3d 1130, 1134 (9th Cir. 2000). The moving party has the initial burden to

11
     prove that no genuine issue of material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio
12
     Corp., 475 U.S. 574, 586 (1986). Once the moving party has carried this initial burden, the
13
     burden shifts to the opposing party to establish that a genuine issue of material fact actually
14

15   exists. Id. The party opposing summary judgment must go beyond the pleadings to designate

16   specific facts establishing a genuine issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317,323

17   (1986). The opposing party thus "must do more than simply show that there is some
18
     metaphysical doubt as to the material facts." Matsushita, 475 U.S. at 586. It must present
19
     significant probative evidence tending to support its claim or defense. Intel Corp. v. Hartford
20
     Accident & Indem. Co., 952 F.2d 1551, 15~8 (9th Cir. 1991). Bare allegations, speculations, or
21

22   conclusions, as well as inadmissible evidence or even a "scintilla" of evidence, are insufficient to

23   meet this burden. See Nelson v. Pima Cmty. Call., 83 F.3d 1075, 1081 (9th Cir. 1996). Failure of
24
     proof as to any essential element of a party's claims means that no genuine issue of material fact
25
     can exist. Celotex, 477 U.S. at 322; Foster v. Arcata Assocs., Inc., 772 F.2d 1453, 1459 (9th Cir.
26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 5                                                      JEFFREY NEEDLE
                                                                                   ATroRNEY AT LAW
                                                                            705 SECOND AVENUE, Surrn 1050
                                                                             SEATILE, WASI-J[NGTON98104
                                                                            (206) 447-1560 fax (206) 447-1523
              Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 6 of 13



     1985).
 1

 2            There exists no factual support for any of the affirmative defenses subject to this motion.

 3   B. The Defendant's So-Called Affirmative Defenses.

 4            In its Answer, the Defendant has raised 15 defenses which it characterizes as "affirmative
 5
     defenses." DKT 7, at 7-9. Many ofthese so-called affirmative defenses are not affirmative
 6
     defenses at all.
 7
              1. Failure to state a claim upon which relief may be granted.
 8

 9            Plaintiff states claims for gender discrimination and retaliation under Title VII and the

10   Washing~on    Law Against Discrimination, RCW 49.60. et seq. In relevant part, Plaintiff alleges:
11
     1) that she is female; 2) that at all relevant times she was satisfactorily performing the duties and
12
     responsibilities of her job; 3) that there existed a pattern and practice oftreating female managers
13
     are treated more harshly than male peers; 4) Mr. Backus, Plaintiffs immediate boss, targeted
14

15   female managers for criticism, demotion, and termination from the time he bec,arne SVP of the
                                                                                                                 1   t

                                                                                                                 !   I
16   Seattle Division; 5) Mr. Backus treated male managers more favorably than he treated female

17   managers. Mr. Backus praised male District Managers in the weekly, monthly, and quarterly
18
     meetings attended by management level employees, but he was critical about and combative with
19
     the female managers, including Ms. Johnson; 6) Ms. Johnson <reported to Trevor Ennis, HR
20
     Director, in March 2017 her concern about ,a female manager who Mr. Backus had demoted. She
21

22   explained that the demotion was discriminatory because the manager was a woman; 7) Ms.

23   J olmson and Mr. Ennis talked frequently about the harassment female employees were
24
     experiencing from Mr. Backus; 8) Ms. Johnson told Mr. Backus in or about March 2017 that he
25
     treated her disdainfully in front of her management team and that he treated her differently than
26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY mDGMENT - 6                                                        JEFFREY NEEDLE
                                                                                    ATI'ORNEY J\fLAW
                                                                             705 SECOND AVENUE, Sum 1050
                                                                              SEATI'LE, \XfASJ-lINGTON98104
                                                                             (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 7 of 13




 1    he treated male managers. Ms. Johnson explained to Mr. Backus that his conduct toward her
 2
      affected her working relationship with her management team; 9) Mr. Backus replied to Ms.
 3
     Johnson that he was appalled she would complain about his treatment of her and other female
 4
     managers. Mr. Backus retorted that these were Ms. Johnson's problems and that he was shocked
 5
 6   she had the nerve to talk to him about it; 10) Ms. Johnson communicated her staff's complaints

 7   about Assistant Vice President Kenny Smith to Trevor Ennis, Director of Human Resources for

 8   the Seattle Division in or about May 2017. At the same meeting, Ms. Johnson told Mr. Ennis
 9
     that she was concerned that Mr. Backus was singling out female managers in the Seattle Division
10
     for unwarranted criticism and that Mr. Backus's treatment of female managers was
11
     discriminatory; 11) Ms. Johnson contacted John Ortiz, the Vice President for Operations for
12

13   Albertsons in or about May 2017. She explained that she was calling because of the gender

14   discrimination that was occurring under Mr. Backus's leadership. Ms. Johnson sought Mr.
15
     Ortiz's advice as to how to proceed; 12) After Mr. Backus leamed that Ms. Johnson had
16
     complained to Mr. Ortiz about him, Mr. Backus demanded that Ms. Johnson never "go over" his
17
     head again. He explained that if she went over his head again, it would not be good for her
18

19   career; 13) Thereafter, she was placed on a Performance Improvement Plan and then terminated

20   from employment; 14) A substantial factor andlor motivating factor in the decision to terminate

21   Ms. Johnson's employment was gender discrimination andlor retaliation for having complained
22
     about gender discrimination.
23
             These facts are easily sufficient to state a claim for relief. This affinnative defense is
24
     frivolous.
25

26

     PLAINTIFF'S MOTION FOR PARTIAL                                               JEFFREY NEEDLE
                                                                                      ATTORNEY AT LAW
     SUMMARY JUDGMENT - 7                                                      705 SECOND AVENUE, SUITE 1050
                                                                                 SEATILE, WASrrrNGTON 98104
                                                                               (206) 447·1560 fa, (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 8 of 13




 1   2. Statute of Limitations.
 2
             The statute of limitations under the Washington Law Against Discrimination is three
 3
     years. Antonius v. King County, 153 Wn.2d 256,261-62,103 P. 3d 729 (2004) (" Discrimination
 4
     claims must be brought within three years under the general three-year statute oflimitations for
 5

 6   personal injury actions. RCW 4.16.080(2)")

 7           Plaintiffwas terminated from employment on or about April 7, 2018. Ex. 10. She filed
 8
     her complaint in state cOUlt October 24,2018. DKT 1. This affirmative defense is frivolous.
 9
             3. After acquired evidence.
10
             The Defendant asserts that "Plaintiff s damages are barred in whole or in part by the
11

12   doctrine of after-acquired evidence" Defense 15. DKT 7. Despite repeated requests, the

13   Defendant has produced no evidence of any kind in response to this affirmative defense. It

14   should not be allowed to do so in response to summary judgment. "An important purpose of
15
     discovery is to reveal what evidence the opposing party has, thereby helping determine which
16
     facts are undisputed -   perhaps paving the way for a summary judgment motion _. and which
17
     facts must be resolved at trial." Computer Task Group, Inc. v. Brotby, 364 F. 3d 1112, 1117 (9th
18

19   Cir.2004). See also Volterra Semiconductor Corp. v. Primarion, Inc., 796 F. Supp. 2d 1025,

20   1054 (ND Cal. 2011) (failure to disclose documents in discovery warrants exclusion");
21
            The "after acquired evidence" affirmative defense applies when "the employer discovers
22
     evidence of wrongdoing that, in any event, would have led to the employee's termination on
23
     lawful and legitimate grounds." McKennon v. Nashville Banner Publishing Co., 513 U.S. 352,
24

25   354 (1995). The "after-acquired evidence" doctrine limits an employee from receiving certain

26   remedies for wrongful discharge if the employer later discovers evidence of wrongdoing that

     PLAINTIFF'S MOTION FOR PARTIAL                                            JEFFREY NEEDLE
                                                                                  ATroRNEY AT LAW
     SlJMMARY JUDGMENT .. 8                                                705 SECOND AVENUE, SUITE 1050
                                                                             SEAT11.E, WASI-lINGTON 98104
                                                                           (206) 447·1560 Ea.;: (206) 447·1523
             Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 9 of 13



     would have led to the employee's termination had the employer known of the misconduct.
 1

 2   McKennon v. Nashville Banner Publishing Co., 513         u.s. 352,360-63 (1995). "An employer can
 3   avoid backpay and other remedies by coming forward with after-acquired evidence of an

 4   employee's misconduct, but only if it can prove by a preponderance of the evidence that it would

 5
     have fired the employee for that misconduct."     o 'Day v. McDonnell Douglas Helicopter Co., 79
 6
     F.3d 756, 761 (9th Cir.1996).
 7
             Here, Plaintiff asked repeatedly for the discovery of facts and documents which would
 8

 9   support this affirmative defense. The Defendant has produced none. Facts in support of this

10   affirmative defense cannot now be introduced.

11           4. The EEOC Charge.
12
             The Defendant asserts that "Plaintiff s claims are barred, in whole or in part, to the extent
13
     that they exceed the scope of or are inconsistent with the charge of discrimination Plaintiff filed with
14
     the Equal Employment Opportunity Commission (EEOC) or other statute or regulation." DKT 7,
15

16   Defense. 4. The Defendant also asserts that "Plaintiffs claims are barred, in whole or in part, by

17   applicable statutes of limitation, to the extent they were not presented to the EEOC in a timely

18   fashion, and to the extent that they did not occur within the time frames prescribed by law under
19
     Title VII or other statute or regulation, or any applicable state law." Id., Defense 5.
20
             Plaintiff was terminated on April 7, 2018. She filed an EEOC charge on or about July 23,
21
     2018. Ex. 11. The EEOC charge alleges that she was discriminated because of her sex in
22
23   violation of Title VII and retaliated against for having engaged in protected activities.Id.

24   Plaintiff received a Right to Sue Notice on September 17, 2018. Ex. 12. She filed suit on

25
     October 18,2018.
26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 9                                                         JEFFREY NEEDLE
                                                                                      ATIORNEYATLAW
                                                                               705 SECOND AVENUE, SUI1E 1050
                                                                                SEATTLE, WASHINGTON 98104
                                                                               (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 10 of 13



             "As a precondition to the commencement of a Title VII action in court, a complainant
 1
     must first file a charge with the [EEOC]." Fort Bend Cty., Texas v. Davis, _          U.S. _ , 139 S.
 2
 3   Ct. 1843,1846,204 L.Ed.2d 116 (2019) (citing § 2000e-5(e)(1), (£)(1». "Title VII's charge-filing

 4   requirement is a processing mle, albeit a mandatory one, not a jurisdictional prescription
 5
     delineating the adjudicatory authority of courts." Id., at 1851. "Even when an employee seeks
 6
     judicial relief for claims not listed in the original EEOC charge, the complaint nevertheless may
 7
     encompass any discrimination like or reasonably related to the allegations ofthe EEOC charge."
 8

 9   Freeman v. Oakland Unified Sch. Dist., 291 F.3d 632, 636 (9th Cir. 20(2). "[AJ plaintiffs civil

10   claims to be reasonably related to allegations in the charge to the extent that those claims are

11   consistent with the plaintiffs original theory of the case." Id. In determining whether the
12
     exhaustion requirement has been satisfied, it is appropriate to focus on the factual allegations and
13
     "consider such factors as the alleged basis of the discrimination [or retaliation], dates of
14
     discriminatory [or retaliatory] acts specified within the charge, perpetrators of 0iscrimination [or
15

16   retaliation] named in the charge, and any locations at which discrimination [or retaliation] is

17   alleged to have occurred." Id. The language of EEOC charges are constmed "with utmost
18
     liberality since they are made by those unschooled in the technicalities of formal pleading."
19
     B.K.B. v. Maui Police Depart., 276 F.3d 1091, 1100 (9th Cir.2002).
20
            Plaintiff has complied with all EEOC requirements. This affirmative defense is frivolous.
21

22          5. Scope of Employment.

23          The Defendant asserts that "[i]If any improper, illegal, or discriminatory act were taken

24   by any Albertsons employee against Plaintiff, it was outside the course and scope of that
25
     employee's employment, contrary to Albertsons policies, and was not ratified, confinned, or
26
     PLAINTIFF'S MOTION FOR P ARTlAL
     SUMMARY JlJDGMENT - 10                                                    JEFFREY NEEDLE
                                                                                   ATTORNEY AT LAW
                                                                            705 SEC'DND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHrNGTON98104
                                                                            (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 11 of 13




 1   approved by the company. Thus, any such actions cannot be attributed or imputed to Albertsons."

 2   DKT 7, Defense 6.
 3
             The Defendant has provided no discovery in support of this affirmative defense.
 4
     Furthermore, it is clear that the decision to terminate Plaintiff was made by the Defendant's
 5
     corporate officers, Karl Schroeder and Susan Morris. Ex. 2, Backus Dep. 306:15-24. Mr.
 6

 7   Schroeder is employed as the President of the Seattle Division. Ex. 3, Schroeder Dep. 8:1-10:21.

 8   Susan Morris was employed as the Executive Vice President of Retail Operations for the West at
 9
     the time of Plaintiffs tennination from employment. Ex. 4, Morris Dep., 7:12-18. The decision
10
     to tenniilate Plaintiff was within their scope of employment. Moreover, as corporate officers
11
     they affirmed and ratified Plaintiffs discriminatory termination. There is no factual or legal basis
12

13   for this affirmative defense. This affirmative defense is frivolous.

14           6. Independent, intervening, and unforeseeable acts.

15           The Defendant asserts that "[a]ny improper, illegal, or discriminatory actions by any
16
     Albertsons employees were independent, intervening, and unforeseeable acts that were not ratified,
17
     confirmed, or approved by Albertsons and thus cannot be attributed or imputed to Albertsons." DKT
18
     7, Defense 7.
19

20           The Defendant has provided no discovery in support of this aJfirmative defense. There

21   exists no factual or legal basis for this affirmative defense. This affirmative defense is frivolous.

22           7. Liability for punitive damages.
23
             Punitive damages are available for violations of Title VII. 42 U.S.C. § 1981a. The
24
     relevant provision of Title VII provides,
25
            A complaining party may recover punitive damages under this section against a
26

     PLAINTIFF'S MOTION FOR PARTIAL                                               JEFFREY NEEDLE
     SUMMARY JUDGMENT - 11                                                           KITORNEY AT LAW
                                                                              705 SECOND AVENUE, SlJITE 1050
                                                                                SEATILE, WASHrNGTON98104
                                                                              (206) 447-1560 fa.1 (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 12 of 13



             respondent (other than a govenunent, government agency or political subdivision)
 1           if the complaining party demonstrates that the respondent engaged in a
 2           discriminatory practice or discriminatory practices with malice or with reckless
             indifference to the federally protected rights of an aggrieved individual.
 3
     42 U.S.C. § 1981a(b)(1).
 4
             The Defendant asserts that "Albertsons is not liable for punitive damages under federal or
 5

 6   state law, because neither Albertsons, nor any of its employees sufficiently high in its corporate

 7   hierarchy, committed any act with malice or reckless indifference to Plaintiffs federally or state

 8
     protected rights, or approved, authorized or ratified, or had actual knowledge, of any such acts."
 9
     DKT 7, Defense 13.
10
             The decision to terminate Plaintiffs employment was made by Karl Schroeder and Susan
11

12   Morris. Mr. Schroeder is employed as the President of the Seattle Division. Ex. 3, Schroeder

13   Dep. 8: 1-1 0:21. Ms. Morris was employed as the Executive Vice President of Retail Operations

14   for the West at the time of Plaintiffs termination. Ex. 4, Morris Dep., 7:12-18. These positions
15
     are more than sufficiently high in the corporate hierarchy to impute liability for punitive
16
     damages.
17
            The Court in Kolstad v. American Dental Association, 119 S.Ct. 2118 (1999) mled that in
18

19   order to impute liability for punitive damages the employee "need not be the employer's 'top

20   management' officers, or directors ... "Id. at 2127. Here, top management is directly involved.
21
            In EEOC v. Waf-Mart, 187 F.3d 1241 (1oth Cir. Aug. 23, 1999) the Court considered, in
22
     light of Kolstad, "the evidentiary showing required to recover punitive damages under a vicarious
23
     liability theory against an employer accused of violating the American with Disabilities Act." Id.
24

25   at 1243. In determining whether the managers had sufficient authority to impute punitive

26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 12                                                     JEFFREY NEEDLE
                                                                                   ATTORNEY AT LA\VI
                                                                            705 SECOND AVENUE, Surm 1050
                                                                             SEATTLE, WASHJ01GTON 98104
                                                                            (206) 447-1560 ia.'{ (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 26 Filed 11/26/19 Page 13 of 13



     damages, the Court acknowledged that "authority to 'hire, fire, discipline or promote, or at least
 1
 2   to participate in or recommend such actions,' is an indicium of supervisory or managerial

 3   capacity." (emphasis added). Id. at 1247. Citing Miller v. Bank ofAmerica, 600 F.2d 211,213

 4     th
     (9 Cir. 1979), the Court found that both the supervisor and the store manager had sufficient
 5
     authority to bind the corporation for punitive damages. Id.
 6
             In Deters v. Equifax Credit Information, 202 F.3d 1262    (loth   Cir. 2000), it was
 7
     unnecessary for the Court to determine whether the offending supervisor was "a sufficiently
 8

 9   highly ranked managerial or policy-making employee such that his knowledge of the harassment

10   [Plaintiff.] suffered would be imputed as a matter oflaw to [the defendant]." ld. at 1271. "It is
11
     sufficient here that [the defendant] had specifically designated Mr. Taylor as a final
12
     representative of the company to implement the sexual harassment policy ... , and to process
13
     complaints of sexual harassment." Id.
14

15          This affirmative defense is frivolous.

16                                           V. CONCLUSION
17
            Plaintiffs' Motion for Summary Judgment should be GRANTED.
18
     Dated this 26th day of November 2019.
19

20

21                                       /s/ Jeffrey Needle
                                       Jeffrey Needle, WSBA #6346
22                                  Susan Mindenbergs, WSBA #20545

23

24

25

26
     PLAINTIFF'S MOTION FOR PARTIAL
     SUMMARY JUDGMENT - 13                                                      JEFFREY NEEDLE
                                                                                  ATTORNEY AT LAW
                                                                           705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASI-IINGTON98104
                                                                           (206) 447-1560 fax (206) 447-1523
